Citation Nr: 1207327	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  03-00 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran served on active duty in the Merchant Marine from May 1942 to July 1942, in the Navy from June 1943 to December 1945, and in the Army from July 1952 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The case was most recently before the Board in December 2010.  At that time, the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2011), are met.

While the case was most recently in remand status, the AOJ completed some of the development requested by the Board in the December 2010 remand.  However, all of the remand directives were not substantially complied with.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

The AOJ was to make arrangements to obtain the Veteran's records from Dr. Lindgren in Roseville, CA, related to treatment in 1970, from Conner Hearing Aid Clinic in Port Townsend, WA, related to treatment in 1999, and from an unidentified otologist from whom the Veteran reported treatment in late 1950s or early 1960s.

In December 2010, the Veteran was sent a letter with forms to authorize release of the records from the identified treatment providers.  In regards to Dr. Lindgren, as well as the treatment from the 1950s and 1960s, the Veteran responded that there would be no records from those providers because Dr. Lindgren is no longer practicing and has no records and the other older records were destroyed in a fire.  Thus, any further attempts to obtain records from those two providers would be futile.

In response to the letter, the Veteran did sign and return an authorization form for Conner Hearing Aid Clinic.  However, it does not appear that records were requested from the facility.  Therefore, the case must be remanded so that the AOJ can make additional efforts to obtain treatment records from Conner Hearing Aid Clinic to comply with the December 2010 remand instructions.  See Stegall, 11 Vet. App. at 271.  The Board notes that another authorization form may need to be obtained from the Veteran if the time limit for the December 2010 authorization has expired.

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to obtain the Veteran's records from Conner Hearing Aid Clinic in Port Townsend, WA, related to treatment in 1999.  Obtain a new authorization to release the records from the Veteran as necessary.

2.  Then, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

